Citation Nr: 1037435	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  04-09 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama



THE ISSUE

Entitlement to service connection for left eye disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The Veteran had active service from March 1972 to March 1974 and 
from April 2003 to April 2004.  The Veteran also had periods of 
active and inactive duty for training between 1974 to 2006.  

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 decision by the RO which, 
in part, denied service connection for a left eye disorder.  The 
Board remanded the issue for additional development in November 
2009.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.  


REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the Veteran's appeal.  

Historically, the service treatment records showed that the 
Veteran was treated for a foreign body at the edge of the cornea 
(the specific eye was not indicated) during his first period of 
active service in October 1972.  There was no evidence of a 
laceration, the foreign body was removed and the eye was treated 
with ointment.  Although no pertinent abnormalities were noted on 
his separation examination in March 1974, subsequent service 
records showed periodic treatment for left eye problems.  

Reserve service records showed treatment for a sensation of a 
foreign body in his left eye in August 1976, March 1977, and 
February 2003.  Although no pertinent abnormalities or foreign 
bodies were noted on any of the examinations, the assessments on 
an eye examinations in March 2003, February 2006, and March 2006, 
included allergic conjunctivitis, blepharitis, dry eye syndrome, 
proptosis of the left eye, astigmatism, and pseudoptosis of the 
left eye.  A VA optometry note in May 2007, showed some 
conjunctival injection, but was otherwise, unremarkable.  

As noted above, the Board remanded the claim for a left eye 
disorder to the AMC in November 2009, for a VA ophthalmologic 
examination to determine the nature and etiology of any current 
left eye disorder, and for an opinion as to the relationship, if 
any, between any identified disorder and the Veteran's treatment 
for a foreign body in his eye in service in October 1972.  

While the Veteran was examined by VA in December 2009, the 
examiner's assessment was somewhat confusing, and did not address 
the specific question requested by the Board.  That is, the 
examiner indicated that the Veteran's eyes were within normal 
limits and that there was no evidence of a foreign body, 
injection, or any obvious concretions on examination.  He then 
opined that the symptoms described by the Veteran were not 
related to sand exposure in service and appeared to be a common 
problem experienced by the general population.  The examiner also 
indicated that the Veteran may need additional workup to see if 
he had dryness of the eyes.  

Presumably, the symptoms described by the Veteran were related to 
some type of dry eye problem.  However, as the examiner did not 
indicate the nature of the Veteran's reported symptoms, and no 
further work-up was undertaken, the Board is unable to determine 
whether the Veteran has a chronic eye disorder at present and, if 
so, whether it is related to the foreign body incident in 1972 or 
otherwise related to service.  

A remand by the Board imposes upon the Secretary of VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  Where the remand orders are not complied with, the Board 
errs in failing to insure compliance.  Stegall v. West, 11 Vet. 
App. 268 (1998).  Because the remand instructions were not 
complied with, the Board is required to remand the appeal for 
another VA examination.  Id; see also 38 C.F.R. § 19.9 (2009).  

Accordingly, the claim is REMANDED to the AMC for the following 
action:  

1.  The AMC should obtain all of the 
Veteran's VA treatment records from 
December 2008 to the present, and associate 
them with the claim file.  

2.  The Veteran should be afforded a VA 
ophthalmologic examination to determine 
the nature and etiology of any current left 
eye disorder.  The claims folder and a copy 
of this remand should be made available to 
the examiner for review, and a notation to 
the effect that this record review took 
place should be included in the report.  
The examiner should review the entire 
record and provide an opinion as to the 
following questions:  

a)  Does the Veteran have a chronic 
left eye disability at present?  

b)  If so, is it at least as likely 
as not that any identified left eye 
disorder is due to, or a residual of 
the foreign body in his eye in service 
in October 1972?  

A complete rationale must be provided for 
all conclusions reached and opinions 
expressed.  If the examiner is unable to 
answer the above inquiry, this should be 
so indicated and an explanation included.  

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.  

3.  After the requested development has 
been completed, the AMC should review and 
readjudicate the merits of the claim.  If 
the benefits sought on appeal remain 
denied, the Veteran and his representative 
should be furnished a Supplemental 
Statement of the Case, and given the 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion as to 
the ultimate outcome of this case.  The Veteran need take no 
action unless otherwise notified.  The Veteran has the right to 
submit additional evidence and argument on the matter the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).  

